Exhibit 10.7

 

Prepared By/Return To:

Lea Stromire Johnson, Esquire

Moore & Van Allen, PLLC

100 N. Tryon Street, Floor 47

Charlotte, NC 28202-4003

MORTGAGE, ASSIGNMENT,

SECURITY AGREEMENT AND

FIXTURE FILING

by

Tempur Production USA, Inc.,

a Virginia corporation,

as grantor,

and

Bernalillo County, New Mexico,

as Issuer,

to and in favor of

Bank of America, N.A.,

a national banking association,

Collateral Agent,

as beneficiary

(This document serves as a Fixture Filing under Section 55-9-502 of the New
Mexico Uniform Commercial Code)

Company’s Organizational Identification Number is: 0538906-9



--------------------------------------------------------------------------------

MORTGAGE, ASSIGNMENT,

SECURITY AGREEMENT AND FIXTURE FILING

This Mortgage, Assignment, Security Agreement and Fixture Filing is dated as of
the      day of October, 2005, by Tempur Production USA, Inc., a Virginia
corporation (herein referred to as the “Company”), whose address is 1713 Jaggie
Fox Way, Lexington, Kentucky 40511, and Bernalillo County, New Mexico (herein
referred to as the “Issuer”), whose address is One Civic Plaza NW, Albuquerque,
New Mexico 87102, for the benefit of Bank of America, N.A., a national banking
association, as Collateral Agent for the holders of the Secured Obligations
(herein referred to as the “Collateral Agent”), whose address is 231 LaSalle
Street, IL1-231-08-30, Chicago, Illinois 60604.

Recitals

A. The Company is party to that certain Credit Agreement dated as of October 18,
2005 (as amended, modified, supplemented, extended, renewed and in effect from
time to time, the “Credit Agreement”) among the Company and certain affiliates,
as borrowers, Tempur-Pedic International Inc., a Delaware corporation, and
certain affiliates and subsidiaries, as guarantors, the lenders identified
therein and Bank of America, N.A., as administrative agent, and pursuant to
which to which a direct pay letter of credit will be issued (as hereafter may be
modified, increased, extended, or renewed and in effect from time to time, the
“Letter of Credit”) in support of the Issuer’s Industrial Revenue Bonds (Tempur
Production USA, Inc. Project), Taxable Variable Rate Series 2005A (the “Bonds”)
in an aggregate principal amount of up to $75 million;

B. The Company and the Issuer have entered into that certain Lease Agreement
dated as of September 1, 2005 (as hereafter may be modified, supplemented,
extended or renewed and in effect from time to time, the “Issuer Lease
Agreement”), pursuant to which Lease Agreement the Issuer has leased the Project
(as therein defined) to the Company; and

C. Execution and delivery of this mortgage instrument is a condition to the
issuance of the Letter of Credit under the Credit Agreement.

Grants and Agreements

Now, therefore, in order to induce issuance of the Letter of Credit, the Company
and the Issuer, as applicable, agree as follows:

Article I

Definitions.

As used in this Mortgage, the terms defined in the Preamble hereto shall have
the respective meanings specified therein, and the following additional terms
shall have the meanings hereinafter specified. Capitalized terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement.

“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by the Company and/or the Issuer, which are now or hereafter
attached to or situated in, on or about the Land or Improvements, or used in or
necessary to the complete and proper planning, development, use, occupancy or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use or installation in or on the Land or Improvements, and all
Additions to the foregoing, all of which are hereby declared to be permanent
accessions to the Land.

 

1



--------------------------------------------------------------------------------

“Accounts” means all accounts of the Company within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.

“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.

“Bonds” shall have the meaning given to it in the Recitals to this Mortgage.

“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.

“Collateral Agent” means the Collateral Agent and its successors and assigns.

“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.

“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.

“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter
executed.

“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Mortgage.

“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.

“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condition, covenant or restriction, Lease or other matter of any
nature that would affect title to the Property.

“Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.

“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) in connection with the issuance, funding, administration or
modification of the Letter of Credit, in negotiating or entering into any
“workout” of this Mortgage or any of the other Related Documents, or in
exercising or enforcing any rights, powers and remedies provided in this
Mortgage or any of the other Related Documents, including reasonable attorneys’
fees, court costs, receiver’s fees, management fees and costs incurred in the
repair, maintenance and operation of, or taking possession of, or selling, the
Property and a reasonable fee to any special master.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.

“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.

“Indenture” means that certain Trust Indenture dated as September 1, 2005
between the Issuer and The Bank of New York Trust Company, N.A., as Trustee, as
the same may from time to time be extended, amended, restated, supplemented or
otherwise modified.

“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.

“Issuer” means Bernalillo County, New Mexico.

“Issuer Estate” means the fee interest and other right, title and interest in
the Property now owned or hereafter acquired by the Issuer.

“Issuer Lease Agreement” has the meaning given to it in the Recitals to this
Mortgage.

“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.

“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.

“Leasehold Estate” means the leasehold estate and all other right, title and
interest in the Property now owned or hereafter acquired by the Company pursuant
to the Issuer Lease Agreement or otherwise.

“Leases” means all subleases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder. The Issuer Lease
Agreement is not one of the Leases for purposes of this Mortgage.

“Letter of Credit” has the meaning given to it in the Recitals to this Mortgage.

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.

“Mortgage” means this Mortgage, Assignment, Security Agreement and Fixture
Filing, as the same may from time to time be extended, amended, restated,
supplemented or otherwise modified.

“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.8 of this Mortgage.

 

3



--------------------------------------------------------------------------------

“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to the Collateral Agent and insuring the interest of the
Collateral Agent and the holders of the Secured Obligations secured hereby in
the Property which are acceptable to the Collateral Agent as of the date hereof,
including, without limitation, the Issuer Lease Agreement, (b) the Liens and
interests of this Mortgage, (c) other Encumbrances permitted under the Credit
Agreement and (d) any other Encumbrance that the Collateral Agent shall
expressly approve in its sole and absolute discretion, as evidenced by a
“marked-up” commitment for title insurance initialed on behalf of the Collateral
Agent.

“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.

“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which the Company and/or the Issuer now has or hereafter acquires an interest
and which is used in the construction of, or is placed upon, or is derived from
or used in connection with the maintenance, use, occupancy or enjoyment of, the
Property, including (a) the Accessories; (b) the Accounts; (c) all franchise,
license, management or other agreements with respect to the operation of the
Real Property or the business conducted therein (provided all of such agreements
shall be subordinate to this Mortgage, and the Collateral Agent shall have no
responsibility for the performance of the Company’s and/or the Issuer’s
obligations thereunder) and all general intangibles (including payment
intangibles, trademarks, trade names, goodwill, software and symbols) related to
the Real Property or the operation thereof; (d) all sewer and water taps,
appurtenant water stock or water rights, allocations and agreements for
utilities, bonds, letters of credit, permits, certificates, licenses,
guaranties, warranties, causes of action, judgments, Claims, profits, security
deposits, utility deposits, and all rebates or refunds of fees, Taxes,
assessments, charges or deposits paid to any Governmental Authority related to
the Real Property or the operation thereof; (e) all insurance policies held by
the Company and/or the Issuer with respect to the Property or the Company’s
operation thereof; and (f) all money, instruments and documents (whether
tangible or electronic) arising from or by virtue of any transactions related to
the Property, and all deposits and deposit accounts of the Company with the
Collateral Agent or Lenders under the Credit Agreement related to the Property,
including any such deposit account from which the Company may from time to time
authorize the Collateral Agent to debit and/or credit payments due with respect
to the Letter of Credit; together with all Additions to and Proceeds of all of
the foregoing.

“Proceeds” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.

“Project” has the meaning given to it in the Issuer Lease Agreement.

“Property” means the Real Property and the Personalty, including, without
limitation, the Project, and all other rights, interests and benefits of every
kind and character which the Company and/or the Issuer now has or hereafter
acquires in, to or for the benefit of the Real Property and/or the Personalty
and all other property and rights used or useful in connection therewith,
including all Leases, all Rents, all Condemnation Awards, all Proceeds, and all
of the Company’s right, title and interest in and to all Design and Construction
Contracts and all Contracts of Sale.

“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.

“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes,

 

4



--------------------------------------------------------------------------------

strips, gaps, gores, liberties, privileges, water rights, water courses, alleys,
passages, ways, vaults, licenses, tenements, franchises, hereditaments,
appurtenances, easements, rights-of-way, rights of ingress or egress, parking
rights, timber, crops, mineral interests and other rights, now or hereafter
owned by the Company and/or the Issuer and belonging or appertaining to the Land
or Improvements; (b) all Claims whatsoever of the Company and/or the Issuer with
respect to the Land or Improvements, either in Law or in equity, in possession
or in expectancy; (c) all estate, right, title and interest of the Company
and/or the Issuer in and to all streets, roads and public places, opened or
proposed, now or hereafter adjoining or appertaining to the Land or
Improvements; and (d) all options to purchase the Land or Improvements, or any
portion thereof or interest therein, and any greater estate in the Land or
Improvements, and all Additions to and Proceeds of the foregoing.

“Related Documents” means this Mortgage, the Credit Agreement and any and all
other documents which the Company or any other party or parties have executed
and delivered, or may hereafter execute and deliver, to evidence, secure or
guarantee the Secured Obligations, or any part thereof, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.

“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.

“Secured Obligations” means the Obligations and all costs and expenses incurred
in connection with enforcement and collection of the Obligations, including
reasonable attorneys’ fees and disbursements.

“State” means the State of New Mexico.

“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on the Company or on any of its properties
or assets or any part thereof or in respect of any of its franchises,
businesses, income or profits.

“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.

“Trustee” means the trustee under the Indenture at the time in question.

Article II

Granting Clauses; Conditions of Grant.

Section 2.1 Conveyances and Security Interests.

(a) The total Secured Obligations secured by this Mortgage, including, without
limitation, amounts the Collateral Agent in its discretion may loan to the
Company, together with all interest thereon, may increase or decrease from time
to time but the maximum indebtedness outstanding at any one time shall not
exceed SIXTY-SEVEN MILLION ONE HUNDRED SEVENTY-THREE THOUSAND THREE HUNDRED
THIRTY-SEVEN DOLLARS ($67,173,337).

(b) In order to secure the prompt payment and performance of the Secured
Obligations, the Company (i) grants, bargains, sells and conveys the Issuer
Lease Agreement, the Leasehold Estate and all of the Company’s other right,
title and interest, whether now owned or hereafter acquired, in the Real
Property unto the Collateral Agent, with mortgage covenants and upon the
statutory mortgage condition, to have and to hold the

 

5



--------------------------------------------------------------------------------

Issuer Lease Agreement, the Leasehold Estate and all of the Company’s other
right, title and interest, whether now owned or hereafter acquired, in Real
Property unto the Collateral Agent forever; provided that the Company may retain
possession of the Real Property until the occurrence of an Event of Default;
(ii) grants to the Collateral Agent a security interest in the Issuer Lease
Agreement, the Leasehold Estate and all of the Company’s other right, title and
interest, whether now owned or hereafter acquired, in Personalty; (iii) assigns
to the Collateral Agent, and grants to the Collateral Agent a security interest
in, all right, title and interests of the Company in all Condemnation Awards and
all Insurance Proceeds; and (iv) assigns to the Collateral Agent, and grants to
the Collateral Agent a security interest in, all of the Company’s right, title
and interest in, but not any of the Company’s obligations or liabilities under,
all Design and Construction Documents and all Contracts of Sale.

(c) In order to secure the prompt payment and performance of the Secured
Obligations, the Issuer (i) grants, bargains, sells and conveys the Issuer
Estate in the Real Property unto the Collateral Agent, with mortgage covenants
and upon the statutory mortgage condition, to have and to hold forever,
(ii) grants to the Collateral Agent a security interest in the Issuer Estate in
the Personalty; and (iii) assigns to the Collateral Agent, and grants to the
Collateral Agent a security interest in, all right, title and interest of the
Issuer, as owner of the Issuer Estate, in all Condemnation Awards and all
Insurance Proceeds. The Issuer acknowledges and agrees that the Issuer intends
that this Mortgage shall encumber all of its right, title and interest, whether
now owned or hereafter acquired, in the Property.

(d) All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Secured Obligations and each other agreement or instrument made or entered
into in connection with each of the Secured Obligations. Such terms include any
provisions in the Reimbursement Agreement or any Bank Swap Contract which
provide that the interest rate on one or more of the Secured Obligations may
vary from time to time.

Section 2.2 Absolute Assignment of Leases and Rents.

In consideration of the issuance of the Letter of Credit under the Credit
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company absolutely and unconditionally
assigns the Leases and Rents to the Collateral Agent. This assignment is, and is
intended to be, an unconditional, absolute and present assignment from the
Company to the Collateral Agent of all of the Company’s right, title and
interest in and to the Leases and the Rents and not an assignment in the nature
of a pledge of the Leases and Rents or the mere grant of a security interest
therein. So long as no Event of Default shall exist, however, and so long as the
Company is not in default in the performance of any obligation, covenant or
agreement contained in the Leases, the Company shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default or a default by the Company under the Leases) to collect,
but not prior to accrual, all Rents. Provided no Event of Default has occurred,
the Company agrees to collect and hold all Rents in trust for the Collateral
Agent and to use the Rents for the payment of the cost of operating and
maintaining the Property and for the payment of the other Secured Obligations
before using the Rents for any other purpose.

Section 2.3 Security Agreement, Fixture Filing and Financing Statement.

This Mortgage creates a security interest in the Personalty, and, to the extent
the Personalty is not real property, this Mortgage constitutes a security
agreement from the Company and the Issuer to the Collateral Agent under the
Uniform Commercial Code of the State. In addition to all of its other rights
under this Mortgage and otherwise, the Collateral Agent shall have all of the
rights of a secured party under the Uniform Commercial Code of the State, as in
effect from time to time, or under the Uniform Commercial Code in force from
time to time in any other state to the extent the same is applicable Law. This
Mortgage shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Property and is to be filed for
record in the real estate records of each county where any part of the Property
(including such fixtures) is situated. This Mortgage shall also be effective as
a financing statement with respect to any other Property as to

 

6



--------------------------------------------------------------------------------

which a security interest may be perfected by the filing of a financing
statement and may be filed as such in any appropriate filing or recording
office. The respective mailing addresses of the Company, the Issuer and the
Collateral Agent are set forth in the opening paragraph of this Mortgage. A
carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any of the purposes referred to in this Section. the Company and
the Issuer hereby irrevocably authorize the Collateral Agent at any time and
from time to time to file any initial financing statements, amendments thereto
and continuation statements as authorized by applicable Law, reasonably required
by the Collateral Agent to establish or maintain the validity, perfection and
priority of the security interests granted in this Mortgage.

Section 2.4 Release of Mortgage and Termination of Assignments and Financing
Statements.

If and when the Letter of Credit has expired or been terminated and the Company
has paid and performed all of the Secured Obligations, and no further advances
are to be made under the Related Documents, the Collateral Agent will provide a
release of the Property from the lien of this Mortgage and termination
statements for filed financing statements, if any, to the Company. The Company
shall be responsible for the recordation of such release and the payment of any
recording and filing costs. Upon the recording of such release and the filing of
such termination statements, the absolute assignments set forth in Section 2.2
shall automatically terminate and become null and void.

Article III

Representations and Warranties.

The Company makes the following representations and warranties:

Section 3.1 Title to Real Property.

The Company (a) is the lessee under the Issuer Lease Agreement, (b) owns a good
and marketable title to the Leasehold Estate in all of the beneficial and
equitable interest in and to the Real Property pursuant to the Issuer Lease
Agreement, and (c) is lawfully seized and possessed of a Leasehold Estate to the
Real Property pursuant to the Issuer Lease Agreement. The Company has the right
and authority to convey the Issuer Lease Agreement and a Leasehold Estate in the
Real Property and does hereby convey the Issuer Lease Agreement and a Leasehold
Estate in the Real Property with general warranty. The Real Property is subject
to no Encumbrances other than the Permitted Encumbrances.

Section 3.2 Title to Other Property.

The Company has good title to the Leasehold Estate in the Personalty covered by
the Issuer Lease Agreement and its other right, title and interest in the other
Personalty, including, without limitation, a Leasehold Estate pursuant to the
Issuer Lease Agreement in certain fixtures and equipment and an outright
ownership interest in other fixtures and equipment. The Personalty is not
subject to any Encumbrance other than the Permitted Encumbrances. None of the
Leases, Rents, Design and Construction Documents, Contracts of Sale or
Refinancing Commitments are subject to any Encumbrance other than the Permitted
Encumbrances.

Section 3.3 Property Assessments.

The Real Property is assessed for purposes of Property Assessments as a separate
and distinct parcel from any other property, such that the Real Property shall
never become subject to the Lien of any Property Assessments levied or assessed
against any property other than the Real Property.

 

7



--------------------------------------------------------------------------------

Section 3.4 Independence of the Real Property.

No buildings or other improvements on property not covered by this Mortgage rely
on the Real Property or any interest therein to fulfill any requirement of any
Governmental Authority for the existence of such property, building or
improvements; and none of the Real Property relies, or will rely, on any
property not covered by this Mortgage or any interest therein to fulfill any
requirement of any Governmental Authority. The Real Property has been properly
subdivided from all other property in accordance with the requirements of any
applicable Governmental Authorities.

Section 3.5 Existing Improvements.

The existing Improvements, if any, were constructed, and are being used and
maintained, in accordance with all applicable Laws, including zoning Laws.

Article IV

Affirmative Covenants.

Section 4.1 [Intentionally Left Blank.]

Section 4.2 Property Assessments; Documentary Taxes.

The Company (a) will promptly pay in full and discharge all Property
Assessments, and (b) will furnish to the Collateral Agent, upon demand, the
receipted bills for such Property Assessments prior to the day upon which the
same shall become delinquent. Property Assessments shall be considered
delinquent as of the first day any interest or penalty commences to accrue
thereon. The Company will promptly pay all stamp, documentary, recordation,
transfer and intangible taxes and all other taxes that may from time to time be
required to be paid with respect to the Letter of Credit, the Credit Agreement,
this Mortgage or any of the other Related Documents.

Section 4.3 Permitted Contests.

The Company shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as the Company shall in good faith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) the Collateral Agent is not
subjected to any Claim as a result of such contest, and (d) the Company provides
assurances satisfactory to the Collateral Agent (including the establishment of
an appropriate reserve account with the Collateral Agent) of its ability to pay
such Property Assessments or comply with such Law in the event the Company is
unsuccessful in its contest. Each such contest shall be promptly prosecuted to
final conclusion or settlement, and the Company shall indemnify and save the
Collateral Agent harmless against all Claims in connection therewith. Promptly
after the settlement or conclusion of such contest or action, the Company shall
comply with such Law and/or pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable, together with all penalties,
fines, interests, costs and expenses in connection therewith.

Section 4.4 [Intentionally Left Blank.]

Section 4.5 [Intentionally Left Blank.]

Section 4.6 Compliance with Issuer Lease Agreement; Additions to Security.

The Company shall comply with and enforce the Issuer Lease Agreement and keep
the Issuer Lease Agreement in full force and effect. All right, title and
interest of the Company in and to all Improvements and

 

8



--------------------------------------------------------------------------------

Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further mortgage, conveyance,
assignment or other act by the Company, become subject to the Lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by the Company and specifically described in the granting clauses hereof. The
Company agrees, however, to execute and deliver to the Collateral Agent such
further documents as may be required by the terms of the Credit Agreement and
the other Related Documents.

Section 4.7 Subrogation.

To the extent permitted by Law, the Collateral Agent shall be subrogated,
notwithstanding its release of record, to any Lien now or hereafter existing on
the Property to the extent that such Lien is paid or discharged by the
Collateral Agent whether or not from the proceeds of the Secured Obligations.
This Section shall not be deemed or construed, however, to obligate the
Collateral Agent to pay or discharge any Lien.

Section 4.8 Leases.

(a) Except as expressly permitted in the Credit Agreement, the Company shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of the Collateral Agent.

(b) The Collateral Agent shall not be obligated to perform or discharge any
obligation of the Company under any Lease. The assignment of Leases provided for
in this Mortgage in no manner places on the Collateral Agent any responsibility
for (i) the control, care, management or repair of the Property, (ii) the
carrying out of any of the terms and conditions of the Leases, (iii) any waste
committed on the Property, or (iv) any dangerous or defective condition on the
Property (whether known or unknown).

(c) No approval of any Lease by the Collateral Agent shall be for any purpose
other than to protect the Collateral Agent’s security and to preserve the
Collateral Agent’s rights under the Related Documents, and no such approval
shall result in a waiver of a Default or Event of Default.

Article V

Negative Covenants.

Section 5.1 Encumbrances; Issuer Lease Agreement.

The Company will not permit any of the Property to become subject to any
Encumbrance other than the Permitted Encumbrances. Within thirty (30) days after
the filing of any mechanic’s lien or other Lien or Encumbrance against the
Property, the Company will promptly discharge the same by payment or filing a
bond or otherwise as permitted by Law. So long as the Collateral Agent’s
security has been protected by the filing of a bond or otherwise in a manner
satisfactory to the Collateral Agent in its sole and absolute discretion, the
Company shall have the right to contest in good faith any Claim, Lien or
Encumbrance, provided that the Company does so diligently and without prejudice
to the Collateral Agent or delay in completing construction of the Improvements.
The Company shall give the Collateral Agent Notice of any default under any Lien
and Notice of any foreclosure or threat of foreclosure with respect to any of
the Property. The Company shall not modify, amend or terminate the Issuer Lease
Agreement without the Collateral Agent’s prior written consent.

Section 5.2 Transfer of the Property.

The Company will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories expressly permitted in this Mortgage). Except as
may be permitted in the Credit Agreement, Transfers of equity interests in the
Company shall be deemed to be a prohibited Transfer of the Property.

 

9



--------------------------------------------------------------------------------

Section 5.3 Removal, Demolition or Alteration of Accessories and Improvements.

Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of the Collateral Agent. The Company may remove and dispose of,
free from the Lien of this Mortgage, such Accessories as from time to time
become worn out or obsolete, provided that, either (a) at the time of, or prior
to, such removal, any such Accessories are replaced with other Accessories which
are free from Liens other than Permitted Encumbrances and have a value at least
equal to that of the replaced Accessories (and by such removal and replacement
the Company shall be deemed to have subjected such Accessories to the Lien of
this Mortgage), or (b) such Accessories are sold at fair market value for cash
and, unless the Collateral Agent otherwise agrees, the Company causes the
principal amount of Bonds closest in amount to the net cash proceeds received
from such redemption to be redeemed and the net cash proceeds therefrom will be
used to reimburse amounts drawn on the Letter of Credit in connection with such
redemption.

Section 5.4 Additional Improvements.

The Company will not construct any Improvements other than those presently on
the Land and those described in the Credit Agreement without the prior written
consent of the Collateral Agent. The Company will complete and pay for, within a
reasonable time, any Improvements which the Company is permitted to construct on
the Land. The Company will construct and erect any permitted Improvements
(a) strictly in accordance with all applicable Laws and any private restrictive
covenants, (b) entirely on lots or parcels of the Land, (c) so as not to
encroach upon any easement or right of way or upon the land of others, and
(d) wholly within any building restriction and setback lines applicable to the
Land.

Section 5.5 Restrictive Covenants, Zoning, etc.

Without the prior written consent of the Collateral Agent, the Company will not
initiate, join in, or consent to any change in, any restrictive covenant,
easement, zoning ordinance, or other public or private restrictions limiting or
defining the uses which may be made of the Property. The Company (a) will
promptly perform and observe, and cause to be performed and observed, all of the
terms and conditions of all agreements affecting the Property, and (b) will do
or cause to be done all things necessary to preserve intact and unimpaired any
and all easements, appurtenances and other interests and rights in favor of, or
constituting any portion of, the Property.

Article VI

Events of Default.

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage:

Section 6.1 Covenants and Agreements.

The failure to perform or observe any covenants or agreements provided herein
and such failure shall continue beyond any period of cure or grace as provided
in Section 9.01(c) of the Credit Agreement.

Section 6.2 Event of Default Under Other Related Documents.

The occurrence of an Event of Default (as defined therein) under the Credit
Agreement.

Section. 6.3 Execution; Attachment.

Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.

 

10



--------------------------------------------------------------------------------

Article VII

Rights and Remedies.

Upon the happening of any Event of Default, the Collateral Agent shall have the
right, in addition to any other rights or remedies available to the Collateral
Agent under the Credit Agreement and/or any of the other Related Documents or
applicable Law, to exercise any one or more of the following rights, powers or
remedies:

Section 7.1 Acceleration.

All of the Secured Obligations may be declared immediately due and payable in
accordance with the terms of the Credit Agreement and the Collateral Agent may
declare or direct the Trustee to declare all of the Secured Obligations to be
immediately due and payable and all such Secured Obligations may be accelerated
whereupon such Secured Obligations shall become immediately due and payable,
without notice of default, notice of acceleration or intention to accelerate,
presentment or demand for payment, protest, notice of protest, notice of
nonpayment or dishonor, or notices or demands of any kind or character (all of
which are hereby waived by the Company).

Section 7.2 Foreclosure.

This Mortgage shall be subject to judicial foreclosure and the Property sold in
a manner and form prescribed by Law. Any sale made hereunder may be as an
entirety or in such parcels as the Collateral Agent may request. In addition,
any such sale hereunder may apply to the Leasehold Estate only (subject to the
Issuer Lease Agreement) or the entire Property (including, without limitation,
the Leasehold Estate and the Issuer Estate) as the Collateral Agent may request.
To the extent permitted by applicable Law, any sale may be adjourned by
announcement at the time and place appointed for such sale without further
notice except as may be required by Law. If the proceeds of such sale of less
than the whole of the Property or all interests therein shall be less than the
aggregate of the Secured Obligations, this Mortgage and the lien hereof shall
remain in full force and effect as to the unsold portion of the Property or
unsold interests in the Property, as applicable, just as though no sale had been
made; provided, however, that the Company and the Issuer shall never have any
right to require the sale of less than the whole of the Property or all
interests therein but the Collateral Agent shall have the right, at its sole
election, to request the special master to sell less than the whole of the
Property or all interests therein. A sale may cover not only the real property
but also the Personalty and other interests which are a part of the Property, or
any part thereof or interests therein, as a unit and as a part of a single sale,
or the sale may be of any part of the Property separately from the remainder of
the Property. After each sale, the special master approved by the court shall
make to the purchaser or purchasers at such sale good and sufficient
conveyances, conveying the property or interests therein so sold to the
purchaser or purchasers, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided. Payment of the purchase price to
the special master shall satisfy the obligation of purchaser at such sale
therefor, and such purchaser shall not be responsible for the application
thereof. In the event any sale under this Mortgage is not completed or is
defective in the opinion of the Collateral Agent, such sale shall not exhaust
the power of sale hereunder and the Collateral Agent shall have the right to
cause a subsequent sale or sales to be made hereunder. Any and all statements of
fact or other recitals made in any deed or deeds or other conveyances given by
the special master as to nonpayment of the Secured Obligations or as to the
occurrence of any default, or as to the Collateral Agent’s having declared all
of said Secured Obligations to be due and payable, or as to the request to sell,
or as to notice of time, place and terms of sale and the properties to be sold
having been duly given, or as to any other act or thing having been duly done by
the Collateral Agent shall be taken as prima facie evidence of the truth of the
facts so stated and recited.

Section 7.3 Judicial Action.

The Collateral Agent shall have the right from time to time to sue the Company
for any sums (whether interest, damages for failure to pay principal or any
installments thereof, taxes, or any other sums required to be paid under the
terms of this Mortgage, as the same become due), without regard to whether or
not any of the

 

11



--------------------------------------------------------------------------------

other Secured Obligations shall be due, and without prejudice to the right of
the Collateral Agent thereafter to enforce any appropriate remedy against the
Company, including an action of foreclosure or an action for specific
performance, for a Default or Event of Default existing at the time such earlier
action was commenced.

Section 7.4 Collection of Rents.

Upon the occurrence of an Event of Default, the license granted to the Company
to collect the Rents shall be automatically and immediately revoked, without
further notice to or demand upon the Company. The Collateral Agent may, but
shall not be obligated, to perform any or all obligations of the landlord under
any or all of the Leases, and the Collateral Agent may, but shall not be
obligated to, exercise and enforce any or all of the Company’s rights under the
Leases. Without limitation to the generality of the foregoing, the Collateral
Agent may notify the tenants under the Leases that all Rents are to be paid to
the Collateral Agent, and following such notice all Rents shall be paid directly
to the Collateral Agent and not to the Company or any other Person other than as
directed by the Collateral Agent, it being understood that a demand by the
Collateral Agent on any tenant under the Leases for the payment of Rent shall be
sufficient to warrant payment by such tenant of Rent to the Collateral Agent
without the necessity of further consent by the Company. The Company hereby
irrevocably authorizes and directs the tenants under the Lease to pay all Rents
to the Collateral Agent instead of to the Company, upon receipt of written
notice from the Collateral Agent, without the necessity of any inquiry of the
Company and without the necessity of determining the existence or non-existence
of an Event of Default. The Company hereby appoints the Collateral Agent as the
Company’s attorney-in-fact with full power of substitution, which appointment
shall take effect upon the occurrence of an Event of Default and is coupled with
an interest and is irrevocable prior to the full and final payment and
performance of the Secured Obligations, in the Company’s name or in the
Collateral Agent’s name: (a) to endorse all checks and other instruments
received in payment of Rents and to deposit the same in any account selected by
the Collateral Agent; (b) to give receipts and releases in relation thereto;
(c) to institute, prosecute and/or settle actions for the recovery of Rents;
(d) to modify the terms of any Leases including terms relating to the Rents
payable thereunder; (e) to cancel any Leases; (f) to enter into new Leases; and
(g) to do all other acts and things with respect to the Leases and Rents which
the Collateral Agent may deem necessary or desirable to protect the security for
the Secured Obligations. Any Rents received shall be applied first to pay all
Expenses and next in reduction of the other Secured Obligations. The Company
shall pay, on demand, to the Collateral Agent, the amount of any deficiency
between (i) the Rents received by the Collateral Agent, and (ii) all Expenses
incurred together with interest thereon as provided in the Credit Agreement and
the other Related Documents.

Section 7.5 Taking Possession or Control of the Property.

As a matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to the Company, or the Issuer or any
other Person, the Collateral Agent shall be entitled, upon application to a
court of competent jurisdiction, to the immediate appointment of a receiver for
all or any part of the Property and the Rents, whether such receivership may be
incidental to a proposed sale of the Property or otherwise, and the Company and
the Issuer hereby consents to the appointment of such a receiver and agrees that
such receiver shall have all of the rights and powers granted to the Collateral
Agent pursuant to Section 7.4. In addition, to the extent permitted by Law, and
with or without the appointment of a receiver, or an application therefor, the
Collateral Agent may (a) enter upon, and take possession of (and the Company and
the Issuer shall surrender actual possession of), the Property or any part
thereof, without notice to the Company, the Issuer or any other Person and
without bringing any legal action or proceeding, or, if necessary by force,
legal proceedings, ejectment or otherwise, and (b) remove and exclude the
Company, the Issuer and their agents and employees therefrom.

Section 7.6 Management of the Property.

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 7.5, the Collateral Agent or the receiver, as the case
may be, may, at its sole option, (a) make all necessary or proper repairs and
Additions to or upon the Property, (b) operate, maintain, control, make secure
and preserve the

 

12



--------------------------------------------------------------------------------

Property, and (c) complete the construction of any unfinished Improvements on
the Property and, in connection therewith, continue any and all outstanding
contracts for the erection and completion of such Improvements and make and
enter into any further contracts which may be necessary, either in their or its
own name or in the name of the Company (the costs of completing such
Improvements shall be Expenses secured by this Mortgage and shall accrue
interest as provided in the Credit Agreement and the other Related Documents).
The Collateral Agent or such receiver shall be under no liability for, or by
reason of, any such taking of possession, entry, holding, removal, maintaining,
operation or management, except for gross negligence or willful misconduct. The
exercise of the remedies provided in this Section shall not cure or waive any
Event of Default, and the enforcement of such remedies, once commenced, shall
continue for so long as the Collateral Agent shall elect, notwithstanding the
fact that the exercise of such remedies may have, for a time, cured the original
Event of Default.

Section 7.7 Uniform Commercial Code.

The Collateral Agent may proceed under the Uniform Commercial Code as to all or
any part of the Personalty, and in conjunction therewith may exercise all of the
rights, remedies and powers of a secured creditor under the Uniform Commercial
Code. Upon the occurrence of any Event of Default, the Company shall assemble
all of the Accessories and make the same available within the Improvements. Any
notification required by the Uniform Commercial Code shall be deemed reasonably
and properly given if sent in accordance with the Notice provisions of this
Mortgage at least ten (10) days before any sale or other disposition of the
Personalty. Disposition of the Personalty shall be deemed commercially
reasonable if made pursuant to a public sale advertised at least twice in a
newspaper of general circulation in the community where the Property is located.
It shall be deemed commercially reasonable for the Collateral Agent to dispose
of the Personalty without giving any warranties as to the Personalty and
specifically disclaiming all disposition warranties.

Section 7.8 Application of Proceeds.

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VII and any other proceeds received by the Collateral Agent from
the exercise of any of its other rights and remedies hereunder or under the
other Related Documents shall be applied first to pay all Expenses and next in
reduction of the other Secured Obligations as provided in the Credit Agreement.

Section 7.9 Other Remedies.

The Collateral Agent shall have the right from time to time to protect, exercise
and enforce any legal or equitable remedy against the Company provided under the
Related Documents or by applicable Laws.

Article VIII

Reserved

Article IX

Miscellaneous.

Section 9.1 Rights, Powers and Remedies Cumulative.

Each right, power and remedy of the Collateral Agent as provided for in this
Mortgage, or in any of the other Related Documents or now or hereafter existing
by Law, shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Mortgage, or in any of the
other Related

 

13



--------------------------------------------------------------------------------

Documents or now or hereafter existing by Law, and the exercise or beginning of
the exercise by the Collateral Agent of any one or more of such rights, powers
or remedies shall not preclude the simultaneous or later exercise by the
Collateral Agent of any or all such other rights, powers or remedies.

Section 9.2 No Waiver by the Collateral Agent.

No course of dealing or conduct by or among the Collateral Agent, the Company
and/or the Issuer shall be effective to amend, modify or change any provisions
of this Mortgage or the other Related Documents to which they are parties. No
failure or delay by the Collateral Agent to insist upon the strict performance
of any term, covenant or agreement of this Mortgage or of any of the other
Related Documents, or to exercise any right, power or remedy consequent upon a
breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude the Collateral Agent from
exercising any such right, power or remedy at any later time or times. By
accepting payment after the due date of any of the Secured Obligations the
Collateral Agent shall not be deemed to waive the right either to require prompt
payment when due of all other Secured Obligations, or to declare an Event of
Default for failure to make prompt payment of any such other Secured
Obligations. Neither the Company nor any other Person now or hereafter obligated
for the payment of the whole or any part of the Secured Obligations shall be
relieved of such liability by reason of (a) the failure of the Collateral Agent
to comply with any request of the Company, the Issuer or of any other Person to
take action to foreclose this Mortgage or otherwise enforce any of the
provisions of this Mortgage, or (b) any agreement or stipulation between any
subsequent owner or owners of the Property and the Collateral Agent, or (c) the
Collateral Agent’s extending the time of payment or modifying the terms of this
Mortgage or any of the other Related Documents without first having obtained the
consent of the Company, the Issuer or such other Person. Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property and/or the Issuer, the Collateral
Agent may release any Person at any time liable for any of the Secured
Obligations or any part of the security for the Secured Obligations and may
extend the time of payment or otherwise modify the terms of this Mortgage or any
of the other Related Documents without in any way impairing or affecting the
Lien of this Mortgage or the priority of this Mortgage over any subordinate Lien
and/or the Issuer Estate. The holder of any subordinate Lien shall have no right
to terminate any Lease regardless of whether or not such Lease is subordinate to
this Mortgage. The Collateral Agent may resort to the security or collateral
described in this Mortgage or any of the other Related Documents in such order
and manner as the Collateral Agent may elect in its sole discretion.

Section 9.3 Waivers and Agreements Regarding Remedies.

To the full extent the Company and the Issuer may do so, each of the Company and
the Issuer hereby:

(a) agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, extension and notice of election to
accelerate the Secured Obligations. If this Mortgage is foreclosed, the
redemption period after judicial sale shall be one (1) month in lieu of nine
(9) months;

(b) waives all rights to a marshalling of the assets of the Company or the
Issuer, including the Property, or to a sale in the inverse order of alienation
in the event of a foreclosure of the Property, and agrees not to assert any
right under any Law pertaining to the marshalling of assets, the sale in inverse
order of alienation, the exemption of homestead, the administration of estates
of decedents, or other matters whatsoever to defeat, reduce or affect the right
of the Collateral Agent under the terms of this Mortgage to a sale of the
Property without any prior or different resort for collection, or the right of
the Collateral Agent to the payment of the Secured Obligations out of the
proceeds of sale of the Property in preference to every other claimant
whatsoever;

(c) waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure

 

14



--------------------------------------------------------------------------------

action, such defense, counterclaim or setoff shall be dismissed. If such
defense, counterclaim or setoff is based on a Claim which could be tried in an
action for money damages, such Claim may be brought in a separate action which
shall not thereafter be consolidated with the foreclosure action. The bringing
of such separate action for money damages shall not be deemed to afford any
grounds for staying the foreclosure action; and

(d) waives and relinquishes any and all rights and remedies which the Company or
the Issuer may have or be able to assert by reason of the provisions of any Laws
pertaining to the rights and remedies of sureties.

Section 9.4 Successors and Assigns.

All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the successors and assigns
of the Company (including any permitted subsequent owner of the Property) and
the Issuer, and inure to the benefit of the Collateral Agent and the holders of
the Secured Obligations secured hereby, and their successors and assigns.

Section 9.5 No Warranty by the Collateral Agent.

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by the Company or the Issuer or to be given to
the Collateral Agent pursuant to this Mortgage or any of the other Related
Documents, the Collateral Agent shall not be deemed to have warranted or
represented the condition, sufficiency, legality, effectiveness or legal effect
of the same, and such acceptance or approval shall not constitute any warranty
or representation with respect thereto by the Collateral Agent.

Section 9.6 Amendments.

This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought and
otherwise in accordance with the provisions of the Credit Agreement.

Section 9.7 Severability.

In the event any one or more of the provisions of this Mortgage or any of the
other Related Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Related Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Related
Documents, then and in either of those events, at the option of the Collateral
Agent, such provision or provisions only shall be deemed null and void and shall
not affect the validity of the remaining Secured Obligations, and the remaining
provisions of the Related Documents shall remain operative and in full force and
effect and shall in no way be affected, prejudiced or disturbed thereby.

Section 9.8 Notices.

All Notices required or which any party desires to give hereunder or under any
other Related Document shall be given and effective in the manner prescribed in
the Credit Agreement. The Issuer’s address for Notices shall be as provided in
the Indenture. This Section shall not be construed in any way to affect or
impair any waiver of notice or demand provided in this Mortgage or in any other
Related Document or to require giving of notice or demand to or upon any Person
in any situation or for any reason.

Section 9.9 Joint and Several Liability.

If the Company consists of two (2) or more Persons, the term “Company” shall
also refer to all Persons signing this Mortgage as the Company, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. The Collateral Agent may release, compromise, modify or settle with
any of the

 

15



--------------------------------------------------------------------------------

Company, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the officers of the Company hereunder or under
any other Related Document. Any of the acts mentioned aforesaid may be done
without the approval or consent of, or notice to, the Company.

Section 9.10 Rules of Construction/Construction Mortgage.

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Mortgage in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. All references (a) made in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (b) made in the singular or plural number shall be deemed to have
been made, respectively, in the plural or singular number as well, (c) to the
Related Documents are to the same as extended, amended, restated, supplemented
or otherwise modified from time to time unless expressly indicated otherwise,
(d) to the Land, Improvements, Personalty, Real Property or Property shall mean
all or any portion of each of the foregoing, respectively, and (e) to Articles
or Sections are to the respective Articles or Sections contained in this
Mortgage unless expressly indicated otherwise. Any term used or defined in the
Uniform Commercial Code of the State, as in effect from time to time, which is
not defined in this Mortgage shall have the meaning ascribed to that term in the
Uniform Commercial Code of the State. If a term is defined in Article 9 of the
Uniform Commercial Code of the State differently than in another Article of the
Uniform Commercial Code of the State, the term shall have the meaning specified
in Article 9. As used in this Mortgage, the terms “accounts,” “chattel paper,”
“documents,” “equipment,” “general intangibles,” “goods,” “instruments” and
“inventory” have the meanings provided by the Uniform Commercial Code on the
date of this Mortgage.

This Mortgage constitutes a “construction mortgage” as defined in
Section 55-9-334 of the Uniform Commercial Code of the State to the extent that
it secures an obligation incurred for the construction of the Improvements,
including the acquisition cost of the Land.

Section 9.11 Issuer’s Obligations Limited.

Any other term or provision in this Mortgage or in any other documents executed
in connection with the issuance of the Bonds or elsewhere to the contrary
notwithstanding:

(a) Any and all obligations (including without limitation, fees, claims,
demands, payments, damages, liabilities, penalties, assessments and the like of
or imposed upon the Issuer or its members, officers, agents, employees,
representatives, advisors or assigns, whether under this Mortgage or any of the
documents executed in connection with the issuance of the Bonds or elsewhere and
whether arising out of or based upon a claim or claims of tort, contract,
misrepresentation, or any other or additional legal theory or theories
whatsoever (collectively the “Issuer Obligations”), shall in all events be
absolutely limited obligations and liabilities, payable solely out of the
following, if any, available at the time one of the Issuer Obligations in
question is asserted:

(1) Bond proceeds and investment earnings therefrom; and

(2) Payments derived from the Bonds, the Letter of Credit, the Indenture
(including the Trust Estate to the extent provided in the Indenture) and the
Issuer Lease Agreement (except for the fees and expenses of the Issuer and the
Issuer’s right to indemnification under the Issuer Lease Agreement under certain
circumstances and as otherwise expressly set forth therein);

(the above provisions (1) and (2) being collectively referred to as the
“exclusive sources of the Issuer Obligations”).

(b) The Issuer Obligations shall not be deemed to constitute a debt or liability
of the State or of any political subdivision thereof within the meaning of any
state constitutional provision or statutory limitation and shall not

 

16



--------------------------------------------------------------------------------

constitute a pledge of the full faith and credit of the State or of any
political subdivision thereof, but shall be payable solely from and out of the
exclusive sources of the Issuer Obligations and shall otherwise impose no
liability whatsoever, primary or otherwise, upon the State or any political
subdivision thereof or any charge upon their general credit or taxing power.

In no event shall any member, officer, agent, employee, representative or
advisor of the Issuer, or any successor or assign of any such person or entity,
be liable, personally or otherwise, for any Issuer Obligation.

(c) In no event shall this Mortgage be construed as:

(1) depriving the Issuer of any right or privilege; or

(2) requiring the Issuer or any member, officer, agent, employee, representative
or advisor of the Issuer to take or omit to take, or to permit or suffer the
taking of, any action by itself or by anyone else; which deprivation or
requirement would violate or result in the Issuer being in violation of the
Industrial Revenue Bond Act or any other applicable state or federal law.

Section 9.12 Immunity of Officers, Employees and Directors of the Issuer and the
Company.

No recourse shall be had for the payment of Secured Obligations or other amounts
payable under this Mortgage or for any claim based thereon or upon any
representation, obligation, covenant or agreement in this Mortgage contained
against any past, present or future officer, member, trustee, director, limited
partner, employee or agent of the Issuer or the Company, or, respectively, or of
any successor public or private corporation thereto, either directly or through
the Issuer, the Company or, respectively, any successor public or private
corporation thereto, under any rule of law or equity, statute or constitution or
by the enforcement of any assessment or penalty or otherwise, and all such
liability of any such officers, members, trustees, directors, limited partners,
employees or agents as such is hereby expressly waived and released as a
condition of and consideration for the execution of this Mortgage; it being
expressly agreed and understood that the Bonds, the Indenture and this Mortgage
are solely corporate obligations, and that no personal liability whatsoever
shall attach to, or be incurred by, any director, limited partner, trustee,
member, officer, employee or agent, as such, past, present or future, of the
Issuer or the Company or of any successor entity, either directly or through the
Issuer or the Company or any successor entity, under or by reason of any of the
obligations, promises or agreements entered into between the Issuer and the
Company whether contained in this Mortgage or to be implied therefrom as being
supplemental hereto or thereto, and that all personal liability of that
character against every such director, limited partner, trustee, member,
officer, employee or agent is, by the execution of this Mortgage and the
Indenture, and as a condition of, and as part of the consideration for, the
execution of this Mortgage and the Indenture, expressly waived and released.

Section 9.13 Governing Law; Usury.

This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State. It is the intent of the Company
and the Collateral Agent and all other parties to the Related Documents to
conform to and contract in strict compliance with applicable usury Law from time
to time in effect. In no way, nor in any event or contingency (including but not
limited to prepayment, default, demand for payment, or acceleration of the
maturity of any obligation), shall the interest taken, reserved, contracted for,
charged, chargeable, or received under this Mortgage, or otherwise, exceed the
maximum nonusurious amount permitted by applicable Law (the “Maximum Amount”).
If, from any possible construction of any document, interest would otherwise be
payable in excess of the Maximum Amount, any such construction shall be subject
to the provisions of this Section and shall ipso facto be automatically reformed
and the interest payable shall be automatically reduced to the Maximum Amount,
without the necessity of execution of any amendment or new document. The
Collateral Agent shall ever receive anything of value which is characterized as
interest under applicable Law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction

 

17



--------------------------------------------------------------------------------

of the principal amount owing on the Secured Obligations in the inverse order of
its maturity and not to the payment of interest, or refunded to the Company or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. The right to accelerate the Secured
Obligations does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and does not intend to
charge or receive any unearned interest in the event of acceleration. All
interest paid or agreed to be paid to shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated and spread throughout the full
stated term (including any renewal or extension) of such indebtedness so that
the amount of interest on account of such indebtedness does not exceed the
Maximum Amount. As used in this Section, the term “applicable Law” shall mean
the Laws of the State where the Property is located or where the Secured
Obligations are is payable, or the federal Laws of the United States applicable
to this transaction, whichever Laws allow the greatest interest, as such Laws
now exist or may be changed or amended or come into effect in the future.

Section 9.14 Entire Agreement.

Under 58-6-5 NMSA 1978 (1990 Repl. Pamphlet) a contract, promise or commitment
to loan money or to grant, extend or renew credit or any modification thereof,
in an amount greater than Twenty-Five Thousand and No/100 Dollars ($25,000.00)
not primarily for personal, family or household purposes made by a financial
institution is not enforceable unless in writing and signed by the parties to be
charged or that party’s authorized representatives. The Credit Agreement and the
Related Documents constitute the entire understanding and agreement with the
Company concerning issuance, amendment, extension and renewal of the Letter of
Credit, and supersedes all prior written or oral understandings and agreements
between the Company and the Collateral Agent with respect to the matters
addressed in any other Related Documents. Except as incorporated in writing into
the Related Documents, there are no representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Related Documents.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and the Issuer has caused this Mortgage
to be executed as of the day and year first written above.

 

COMPANY:

TEMPUR PRODUCTION USA, INC.

  a Virginia corporation

By:

  /s/    WILLIAM H. POCHE        

Name:

  William H. Poche

Title:

  Assistant Treasurer

 

State of Kentucky

 

§

 

§

County of Fayette

 

§

This instrument was acknowledged before me on October 25th, 2005, by William H.
Poche, as Assistant Treasurer of Tempur Production USA, Inc., a Virginia
corporation, for and on behalf of the corporation.

 

  /s/    CJ LOUALLEN        

Printed Name:

  CJ Louallen

Notary Public, State of Kentucky

[Executions Continue on the Next Page]

 

19



--------------------------------------------------------------------------------

ISSUER:

BERNALILLO COUNTY, NEW MEXICO

By:

  /s/    ALAN B. ARMIJO        

Name:

  Alan B. Armijo

Title:

  Chair

 

State of New Mexico

 

§

 

§

County of Bernalillo

 

§

This instrument was acknowledged before me on October 21, 2005, by Alan B.
Armijo, as chairman of the Board of Commissioners of Bernalillo County, New
Mexico, for and on behalf of the County.

 

  /s/    MARLO TORRES        

Printed Name:

  Marlo Torres

Notary Public, State of New Mexico

  expires January 30, 2007

 

20